REDDING, J. (Pro Tempore).
The defendant appeals from an order of the circuit court for Tillamook county holding him in contempt.
Roland Barker, the defendant herein, is father and Judith Phillips Barker, now deceased, was the mother of three minor children. Robert M. Phillips, Jr., one of the plaintiffs herein, is the brother of the deceased *462Judith Phillips Barker. Subsequent to the death of the mother, and on May 7, 1965, Robert M. Phillips, Jr., and Patsy Lynn Phillips, husband and wife, filed their complaint in equity in the circuit court for Tillamook county, praying for a decree awarding custody of the defendant’s three minor children to them on the grounds that the father of the children was unfit to retain their custody.
The defendant failed to comply with an order entered in said suit awarding temporary custody of his three children to plaintiffs. Because of said noncompliance, the following order was entered in said suit:
“THEREFORE, IT IS HEREBY ORDERED that a warrant of arrest of the defendant, Roland Barker, be forthwith issued, as provided in ORS 33.040; that defendant’s bail be fixed at $500.00.”
Subsequent to the filing of the within appeal, this court in Phillips v. Barker, 244 Or 513, 419 P2d 15, held that the circuit court for Tillamook county did not have jurisdiction of the suit in which the judgment of contempt was entered. The lower court, having no jurisdiction, its judgment of contempt is void.
The judgment of contempt appealed from is vacated and set aside and defendant’s bail exonerated, costs to neither party.
Reversed.